EXHIBIT Salt Lake City, Utah - Utah Medical Products, Inc.’s (Nasdaq: UTMD) financial results for fourth quarter 2008 (4Q08) were negatively affected by the downward economic pressure that is also being reported by other companies in the medical device sector. In fourth quarter (4Q08), both domestic direct sales to clinical users or their stocking distributors, as well as sales to international customers, were down 8% compared to 4Q07.Dragged down by the weak 4Q, domestic direct sales for the year of 2008 as a whole were down 6% while international sales, after several years of excellent growth, were up only 1%.International sales had grown at an annually compounded rate of 10% for the prior four years. Part of the decline in 4Q08 international sales was due to a stronger U.S. dollar. The EURO lost about 11% of its value in 4Q08 compared to the average exchange rate for the prior three quarters of 2008. In 4Q08, trade sales from Ireland were only 42% of total international sales. In recent years, more than half of international sales were made from UTMD’s Ireland subsidiary. As an exception to the negative sales results above, 4Q08 U.S. OEM sales, which are sales of components to other U.S. manufacturers, were up 20% compared to 4Q07.Domestic OEM sales were up 22% for the year, but domestic OEM sales still represented less than 6% of total sales. According to CEO Kevin Cornwell, “In contrast to its international and U.S. OEM businesses where distributors and other suppliers tend to purchase in larger quantities on a less frequent basis, UTMD’s domestic direct business can be generally characterized as a “quick turnaround” business where small frequent orders are placed by customers and are shipped within a day or two after receipt of order.We call orders which are received and shipped within the same calendar quarter “turn.”UTMD’s turn in 4Q08 was 7% lower than the average turn for the prior three quarters in 2008, which was also the lowest quarterly turn in at least five years. In the first three weeks of 2009, UTMD’s turn has returned to the pre-4Q08 rate. Although this is a very short period of time, at the beginning of the quarter when turn is easier than at the end of a quarter, and may reflect some wishful thinking on my part, it suggests that at least some of the decline in 4Q08 was due to one-time tightening of inventories by domestic direct customers. UTMD’s international business, on the other hand, looks as if it may continue to weaken. UTMD’s largest international customer and largest customer overall, representing about $400,000 in purchases per calendar quarter, has given notice that it will not be purchasing product from us for at least the first quarter of 2009, if not longer. This customer did purchase its normal amount of product in 4Q08.” Profitability measures compared to the same time periods in the prior calendar year were as follows: 4Q08 4Q07 2008 2007 Gross Profit Margin: 51.7% 54.7% 54.1% 55.4% Operating Profit Margin: 33.5% 37.1% 37.4% 37.7% Net Profit Margin: 23.9% 27.6% 25.9% 27.7% According to CEO Cornwell, “Since both sales and inventories declined in 4Q08 without a similar decline in the work force including manufacturing support functions, the result was a decline in overall UTMD productivity. However, UTMD has not announced a layoff, and doesn’t expect to unless demand for our devices gets much worse. We believe that there is a good reason for this. Our experienced, well-trained work force averages eleven years’ tenure with the Company.This human resource is valuable, and may be hard to replace when things get better.We may have some people painting walls and doing other things that will be non-productive financially in the shorter term.
